DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, line 3 recites “the other side”; claim 6, line 3 recites “the other side”; claim 10, line 3 recites “the other side”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7, 10 and 11 are rejected under 35 U.S.C. 103 as being obvious over Dollner (US 2013/0145936) in view of Cai (US 2005/0279215).
With respect to the limitations of claim 1, Dollner teaches a device for heating and emulsifying (title) beverages comprising a pump (Fig 6, compressed air source 602, 0078, 0018, 0050, pump), a meeting zone of air and water (air/water mixture is conducted from the opening point to the steam generator 601, 0078, 0079), a device for producing steam (Fig 6, steam generator 601, 0078) and a first conduit for steam mixed with air (conduit with check valve 610, 0054) communicating with a steam wand (Fig 6, supply device 611, 0081) adapted to be immersed in a beverage to be heated and emulsified (Fig 6, milk 609, 0080), the device for producing steam comprises a steam generator (steam generator 601), where the meeting zone is positioned before said instant steam generator (0078, 0079).  Dollner discloses the claimed invention except for explicitly showing the device for producing steam comprises an instant steam generator.
However, Cai discloses the device for producing steam comprises an instant (0015, generate pressurized steam instantly) steam generator (Figs 7, 7a, pulse generator 10, 0033, 0069) is known in the art.  It would have obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the beverage making apparatus of Dollner having a device for producing steam with the device for producing steam comprises an instant steam generator of Cai for the purpose of providing a known steam generator configuration that allows water to be heated to boiling essentially instantly (0069), thereby improving the overall efficiency of the device.
With respect to the limitations of claim 2, Dollner discloses said meeting zone is positioned before (Fig 6, air/water mixture is conducted from the opening point to the steam generator 601, 0078, 0079) said pump (602), and said pump is positioned before said instant (as disclosed by Cai) steam generator (601)
With respect to the limitations of claim 3, Dollner teaches said pump draws the water from a tank (0052, 0078) through a water conduit (Fig 6, water conduit 606, 0078) and draws air from an air conduit (Fig 6, air supply conduit 603, 0078), the water conduit and the air conduit intersecting one another in said meeting zone (0077, 0078, air/water mixture).
With respect to the limitations of claim 5, Dollner teaches further comprising a second conduit (Fig 6, conduit to the left of steam generator 601 connected with 603) for water mixed with air that communicates on one side with said pump (602) and on the other side with said instant steam generator (601).
With respect to the limitations of claim 7, Dollner teaches said steam wand (supply device 611) comprises a thermal probe (Fig 6, temperature sensors 613, 624, 0081) for detecting a temperature of said beverage.
With respect to the limitations of claim 10, Dollner teaches a second conduit (Fig 6, conduit to the left of steam generator 601 connected with 603), for water mixed with air that communicates on one side with said pump (602) and on the other side with said instant steam generator (601), enters directly inside said instant steam generator.
With respect to the limitations of claim 11, Dollner teaches further comprising a first valve system (Fig 6, valve 604, 0050) for blocking or modulating a flow of air associated with an air conduit (603).

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being obvious over Dollner (US 2013/0145936) in view of Cai (US 2005/0279215) as applied to claim 3, further in view of Douma (US 2013/0112083).
With respect to the limitations of claim 4, Dollner teaches said air conduit comprises, before said meeting zone, an opening and closing valve (Fig 6, valve 604, 0050).  
With respect to the limitations of claim 8, Dollner in view of Cai discloses further comprising a control unit (Fig 6, control device 613, 0081) connected to said pump (602), to an opening and closing valve (604), to said instant (as disclosed by Cai) steam generator (601), and to a thermal probe (613, 624) of said steam wand (611).
Dollner in view of Cai discloses the claimed invention except for said air conduit comprises a flow adjuster; the control unit is connected to a flow adjuster.
However, Douma discloses said air conduit comprises a flow adjuster (Fig 1, air dosing restriction 23, 0028) and an opening and closing valve (Fig 1, check valve 24, 0026); the control unit (0028, controllable via air dosing restriction control means) is connected to a flow adjuster (air dosing restriction 23, 0028) is known in the art.  It would have obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the beverage making apparatus of Dollner in view of Cai having an air conduit with an opening and closing valve with said air conduit comprises a flow adjuster; the control unit is connected to a flow adjuster of Douma for the purpose of providing a known air dosing restriction configuration that serves to meter or dose the supply of air to be mixed (0028).  

Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Dollner (US 2013/0145936) in view of Cai (US 2005/0279215) as applied to claim 3, further in view of Sala (US 2009/0095163).
With respect to the limitations of claim 9, Dollner in view of Cai discloses the claimed invention except for said pump internally mixes homogeneously cold air and cold water and sends said homogeneous mixture directly to said instant steam generator.  However, Sala teaches said pump internally mixes homogeneously cold air and cold water (0021, gear type pump) and sends said homogeneous mixture directly (as disclosed by Dollner) to said instant steam generator is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the beverage making apparatus of Dollner in view of Cai having a pump with said pump internally mixes homogeneously cold air and cold water and sends said homogeneous mixture directly to said instant steam generator of Sala for the purpose of using a conventional type pump for moving a liquid mixture along a conduit (0021).

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        6/15/2021